Title: To Thomas Jefferson from Robert Lawson, 15 February 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
Colo. Bannisters Feb 15th 1781.

I am this far on my return Home. I am concern’d that the bad state of my Health should make it necessary to obtain the Baron’s permission, to leave my command on the lines, until I could get it again establish’d.
I left McKee’s Mills the 13th. Inst. in the Afternoon. When I came from thence, the Enemy were still in Portsmouth: their Post  at the Great Bridge they retain. They have foraged but once at any distance from Portsmouth, and I doubt not but that The Baron hath related to your Excellency, the Contents of my Letter to him on that occasion. I am confident their whole strength exceeds not 1500 effectives.
Our advanced Post is near Halls; consisting of nearly 350 Riflemen under Colo. Matthews, with about 150 pick’d Musqueteers under Major Dick, with some Light Horse. The want of a respectable body of Horse cramps the movements of our Light Infantry greatly.
The Evening I left McKee’s Mills, I received a Letter from General Gregory, from North Carolina, who informs me that he had about 250 Effectives (only) and that he expected daily, a reinforcement of about 300 more from Carolina; That he much wanted Flints, and some other military appendages; and hoped I could supply him. I was very sorry this was not in my power, as we are badly supply’d with those Essential Articles. His Letter I shew’d General Muhlenburg.
I also received a Letter at the same time, and from the same place (North West Bridge) from Colonels Godfrey, and Thoroughgood, informing, that the number of Militia collected by them, from the Counties of Norfolk and P. Ann was inconsiderable, with which number they had join’d General Gregory, but at the same time, they acquainted me, that there was a body of Militia collected in P. Ann, who had prevented the Enemy from foraging, in small bodies, and that they had gain’d several small advantages over their foraging parties; and operated as a great check upon them in that quarter.
General Gregorys Position is a very defensible one and he has 4 Pieces of Cannon with him: and as his parties are frequently out, they check the Enemies foraging parties sent out from the Great Bridge.
I am sorry to inform Your Excellency that our militia feel, rather too severely, the want of Hutts, Tents, or some covering to shelter them from the inclemency of the weather. It is a real fact that Axes, or other implements for erecting Hutts, cannot be procured, or it is very Certain, that the Persons employ’d to impress them make this Report to me.
I have been ever since I return’d from the Army (at the close of the Campaign in 1777) employ’d by this State, more or less, in some military Capacity or the other. I have never drawn a shilling from my Country for any claim that I had a right to make on this  Account. It is true my services have not been sensibly felt by the State. It has been my misfortune ever to be so situated, as to want the means of rendering such essential service, as every body feels from obtaining an advantage in battle over our Enemy. But it is also as certain a Truth, that altho’ this was to me a mortifying fact, yet my Expences have been great. I wish my fortune would supply a fund, equal to my Inclination to serve my Country! I say not this, from Vanity, or ostentation. The impartial part of my Countrymen, who know me, will acquit me of either.
I have now taken the Liberty to draw upon the Treasury for £5,000. And altho’ that sum will go but a little way towards defraying my Expences, still as I am so very sensible of the exhausted state of our finances, I chose not to draw for a larger one.
So soon as my Health will permit I hope to rejoin my command. I have the honour to be with the greatest respect, Sir, Your Excellencys Mo. Obedt. hum Servt.,

Ro: Lawson B.G.M.

